WO                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


JOHN STURGEON,                                   )
                                                 )
                                     Plaintiff,  )
                                                 )
        and                                      )
                                                 )
STATE OF ALASKA,                                 )
                                                 )
                          Plaintiff-Intervenor,  )
                                                 )
        vs.                                      )
                                                 )
DON STRIKER, in his official capacity as         )
Acting Alaska Regional Director of the           )
Park Service; GREG DUDGEON; ANDEE                )
SEARS; DAVID L. BERNHARDT, in his                )
official capacity as the United States Secretary )
of the Interior; DAVID VELA, in his official )
capacity as Acting Director of the National      )
Park Service; THE NATIONAL PARK                  )
SERVICE; and THE UNITED STATES                   )
DEPARTMENT OF THE INTERIOR,                      )
                                                 )           No. 3:11-cv-0183-HRH
                                     Defendants. )
_______________________________________)

                                  ORDER ON REMAND
                                       Proceedings

       Plaintiff Sturgeon brought this action in 2011, alleging that the National Park Service
(NPS) violated the Alaska National Interest Lands Conservation Act (ANILCA) when, based
on 36 C.F.R. § 2.17(e), park rangers prohibited him from using his personal hovercraft on

the navigable waters of the Nation River flowing over the submerged lands owned by the
State of Alaska within the boundaries of the Yukon-Charley Rivers National Preserve




ORDER ON REMAND                                                                          -1-


        Case 3:11-cv-00183-HRH Document 165 Filed 05/12/20 Page 1 of 6
(Yukon-Charley).1 Sturgeon alleged that, properly interpreted, Section 103(c) of ANILCA,

16 U.S.C. § 3103(c), precluded the NPS from enforcing its national regulations on non-
public lands (including navigable waters where the State of Alaska owned the submerged

lands) within federal Conservation System Units (CSUs) created or expanded by ANILCA.
       The State of Alaska was allowed to intervene in this case as a plaintiff.2 In its
complaint in intervention, the State challenged 36 C.F.R. §§ 1.2(a)(3) and 13.2, NPS

regulations which asserted jurisdiction over state-owned navigable waters within the National
Park System.3

       Sturgeon and the State of Alaska moved for summary judgment invalidating the 1996
revisions to 36 C.F.R. § 1.2 and 36 C.F.R. § 13.2 to the extent they purport to extend NPS

regulatory jurisdiction over state-owned navigable waters in Alaska.4 This court denied the

summary judgment motions, “conclud[ing] that 36 C.F.R. § 1.2(a) and §[] 2.17(e) . . . were
properly applied to the respective operations of Sturgeon and the State.”5 The court entered

judgment dismissing Sturgeon’s complaint and the State’s second amended complaint.6 On

appeal, the Ninth Circuit Court of Appeals affirmed as to Sturgeon, holding that the “NPS’s

hovercraft ban is not a regulation that applies solely to public lands within CSUs in Alaska.”
Sturgeon v. Masica, 768 F.3d 1066, 1081 (9th Cir. 2014). As for the State, the court of
appeals held that the State had “failed to establish standing to challenge the NPS regulations”

       1
        Docket No. 1.
       2
        Docket No. 32.
       3
        Docket No. 33 at 1-2, ¶ 1.
       4
        Docket Nos. 77 and 81.
       5
        Docket No. 108 at 21.
       6
        Docket No. 109.

ORDER ON REMAND                                                                           -2-


           Case 3:11-cv-00183-HRH Document 165 Filed 05/12/20 Page 2 of 6
and “remand[ed] with instructions that Alaska’s case be dismissed for lack of jurisdiction.”

Id. at 1075. A writ of certiorari to the United States Supreme Court was sought by Sturgeon
and granted by the Supreme Court. Sturgeon v. Masica, 136 S. Ct. 27 (Mem) (2015). The

Supreme Court “reject[ed] the interpretation of Section 103(c) adopted by the Ninth Circuit”
and “remanded” the case to the Ninth Circuit Court of Appeals. Sturgeon v. Frost, 136 S.
Ct. 1061, 1070, 1072 (2016). On remand, the Ninth Circuit was “to decide whether the

Nation River qualifies as public land for purposes of ANILCA[.]” Sturgeon v. Frost, 139 S.
Ct. 1066, 1078 (2019) (citations omitted). The court of appeals ruled that the Nation River

is “public land.” Sturgeon v. Frost, 872 F.3d 927, 936 (9th Cir. 2017). Sturgeon sought and
the Supreme Court again granted certiorari. Sturgeon v. Frost, 138 S. Ct. 2648 (Mem)

(2018). The Supreme Court unanimously reversed the court of appeals’ 2017 decision,

holding that “the Park Service may not prevent John Sturgeon from driving his hovercraft
on the Nation River.” Sturgeon, 139 S. Ct. at 1085. The Supreme Court remanded the case

to the Ninth Circuit Court of Appeals “for further proceedings consistent with this opinion.”

Id. at 1087. In due course, the Ninth Circuit Court of Appeals vacated its judgment and

reversed this court’s judgment. Sturgeon v. Frost, 941 F.3d 953, 954 (9th Cir. 2019). The
case was remanded to this court “with directions to enter judgment in favor of Sturgeon
consistent with the Supreme Court’s opinion.” Id.

       By order of January 2, 2020,7 this court vacated its October 30, 2013, decision8 and
judgment of October 31, 2013,9 and called upon the parties to confer and submit a proposed

       7
       Docket No. 148.
       8
       Docket No. 108.
       9
       Docket No. 109. In the process of effecting the dismissal of the State of Alaska’s
second amended complaint, this court entered an amended judgment on February 3, 2015,
                                                                            (continued...)

ORDER ON REMAND                                                                         -3-


           Case 3:11-cv-00183-HRH Document 165 Filed 05/12/20 Page 3 of 6
judgment. In due course, the court received Sturgeon’s and defendants’ proposed judgment

and briefs in support thereof.10 By order of February 28, 2020,11 the court granted a motion
by the State of Alaska for leave to file an amicus brief in support of the parties’ proposed

judgment.12 In so doing, the court granted Sturgeon and defendants leave to submit
responses to the State’s amicus brief. Defendants have responded.13
       The court thanks counsel for their efforts. However, the court is unpersuaded by the

parties’ briefing and proposed judgment, which would require the court to go beyond the four
corners of the directions of the Supreme Court and the Ninth Circuit Court of Appeals

regarding implementing the Supreme Court’s decision.
       Sturgeon and the State of Alaska would have the court embark upon a discussion of

reserved water rights. Discussion of reserved water rights issues is not necessary to the

disposition of Sturgeon’s complaint as directed by the court of appeals. All of us can read
what the Supreme Court has said about reserved water rights, and there is no need for this

court to repeat or attempt to interpret what the Supreme Court has said on that subject in

order to implement the Supreme Court’s decision.

       Both Sturgeon’s and defendants’ proposed final judgment, paragraph 3, invites the
court (with variations) to speak generally to the potential application of NPS regulations to



       9
       (...continued)
Docket No. 127, which repeated the dismissal of Sturgeon’s complaint. The court’s amended
judgment is vacated, but only with respect to the dismissal of Sturgeon’s complaint.
       10
           Docket Nos. 157, 158, and 159.
       11
           Docket No. 163.
       12
           Docket No. 161.
       13
           Docket No. 164.

ORDER ON REMAND                                                                         -4-


           Case 3:11-cv-00183-HRH Document 165 Filed 05/12/20 Page 4 of 6
lands and waters that are not “public lands” under ANILCA.14 In order to resolve the dispute

between Sturgeon and the defendants concerning the operation of hovercraft on the Nation
River within Yukon-Charley, the court must necessarily address the question of the

enforcement of 36 C.F.R. § 2.17(e). Expanding a judgment in this case beyond the
application of the hovercraft regulation to the Nation River within Yukon-Charley risks
unintended and unforeseen consequences.15 Such risks are avoided by the entry of a final

judgment no greater in breadth than what is necessary to decide the primary issue raised by
Sturgeon’s complaint.

                                         Discussion
       In his complaint, Sturgeon seeks a declaration that application of 36 C.F.R. § 2.17(e)

to the Nation River within Yukon-Charley violated ANILCA Section 103(c), 16 U.S.C.

§ 3103(c). It is undisputed that the Nation River within Yukon-Charley boundaries is
navigable and that the riverbed is owned by the State of Alaska. The Supreme Court has

rejected this court’s and the Ninth Circuit Court of Appeals’ conclusion that the Nation River

within Yukon-Charley is public land for purposes of ANILCA Section 103(c). Rather, the

Supreme Court has in substance held that the Nation River within Yukon-Charley is not
public land as that term is defined by ANILCA Section 102, 16 U.S.C. § 3102. Sturgeon,
139 S. Ct. at 1079-80. The Nation River within Yukon-Charley is not public land because

Section 103(c) expressly provides that lands (including water) owned by the State of Alaska
are not “subject to the regulations applicable solely to public lands within” a conservation
system unit. 16 U.S.C. § 3103(a).

       14
        Docket No. 158 at 6-7.
       15
        The court would note that on April 30, 2020, the NPS published a proposed rule that
“would modify NPS regulations at 36 CFR parts 1 and 13 to conform with the U.S. Supreme
Court’s decision in Sturgeon.” 85 Fed. Reg. 23935, 23936.

ORDER ON REMAND                                                                          -5-


        Case 3:11-cv-00183-HRH Document 165 Filed 05/12/20 Page 5 of 6
       NPS regulations such as 36 C.F.R. § 2.17(e) were adopted pursuant to NPS statutory

authority to prescribe regulations “necessary or proper for the use and management of System
units.” 54 U.S.C. § 100751. Yukon-Charley is a Conservation System Unit, a CSU, created

by ANILCA, 16 U.S.C. § 410hh(10), but non-public lands such as the Nation River, although
within a CSU are “deemed [not] to be included as a portion of such unit.” 16 U.S.C. §
3103(c). The Nation River within Yukon-Charley is therefore not subject to 36 C.F.R.

§ 2.17(e). That regulation does not apply and may not be enforced so as to preclude the use
of hovercraft on navigable waters within the boundaries of Yukon-Charley (e.g., the Nation

River).
       This case is now concluded as to all parties and all claims. The clerk of court shall

enter judgment in favor of Sturgeon and against defendants as follows.

       The court declares that, as a matter of law, and by reason of 16 U.S.C. § 3103(c), the
Nation River within Yukon-Charley Rivers National Preserve is not “public land” as that

term is defined by 16 U.S.C. § 3102. Because the Nation River within the boundaries of

Yukon-Charley is not public land, 36 C.F.R. § 2.17(e) may not be applied or enforced as to

such non-public land, and plaintiff Sturgeon may lawfully operate his hovercraft on the
Nation River through Yukon-Charley.
       Defendants, their successors in office, agents and employees, including park rangers,

are permanently enjoined from enforcing the 36 C.F.R. § 2.17(e) prohibition on the use or
operation of hovercraft on the Nation River within the boundaries of Yukon-Charley Rivers
National Preserve.

       DATED at Anchorage, Alaska, this 12th day of May, 2020.
                                                  /s/ H. Russel Holland
                                                  United States District Judge



ORDER ON REMAND                                                                         -6-


          Case 3:11-cv-00183-HRH Document 165 Filed 05/12/20 Page 6 of 6
